Citation Nr: 1340768	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-09 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi



THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for a back condition.

2. Entitlement to service connection for a back condition.



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 2001 to April 2001, June 2004 to November 2005, December 2007 to November 2008, and December 2008 to December 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the RO.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. The RO denied the Veteran's claim of service connection for a back condition in an April 2006 rating decision; he was notified of this action and apprised of his appellate rights, but did not timely appeal.

2. The evidence received since the April 2006 rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3. The currently demonstrated back disability is shown as likely as not to be due to an injury that the Veteran sustained during a period of active service.


CONCLUSION OF LAW

1.  New and material evidence has been received since the April 2006 rating decision that is sufficient to reopen the Veteran's claim of service connection for a back condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2. By extending the benefit of the doubt to the Veteran, his back disability is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2013). 

As the Board is granting the claim for service connection, the claim is substantiated; hence, further discussion of VCAA is not required at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").


New and Material Evidence

In this case, the RO denied the Veteran's claim of service connection for a back condition in an April 2006 rating decision.  The Veteran was advised of the decision and apprised of his right to appeal.  The next communication regarding this claim was received in January 2010, more than one year after the April 2006 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The Board finds that the evidence submitted since the April 2006 rating decision is new and material because it tends to show a previously unestablished fact that the Veteran has a current disability.  Accordingly, the Board finds that the claim is reopened.


Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

First, the record shows that the Veteran has a current disability involving the back.  A VA examiner in January 2012 diagnosed the Veteran with spondylolisthesis, transitional lumbar vertebrae, and degenerative disc disease of the lumbar spine.  The VA examiner also noted that forward flexion was performed only to 85 degrees.  The private treatment records from 2009 reflect that the Veteran had continued low back pain with limitation in his activities.  The Board finds that the Veteran has a current disability.  Shedden, 381 F.3d at 1167.

Second, the Board finds that the Veteran experienced an in-service injury.  Preliminarily, the Board finds that the Veteran is presumed sound upon entrance in 2004 (the period of service of the alleged injury).  The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The presumption does not apply to congenital or familial conditions.  38 C.F.R. § 3.304(b) (2013).  

The Veteran was found to be deployable in a June 2004 entrance examination with no abnormalities noted.  Despite the VA examiner's findings that some of the Veteran's back complaints might have been congenital, the record as a whole does not demonstrate that the Veteran's condition was congenital or familial nor does it rebut the presumption of soundness.  

The Veteran has presented  credible lay statements support to show that he sustained an injury during service.  The Veteran reported in private treatment records in 2009 and to a VA examiner that he injured his back after an improvised explosive device exploded.  

In an October 2005 post-deployment health assessment, the Veteran complained of back pain beginning in service and continuing until the time of examination.  The record reflects that the Veteran served in Iraq.  

The Veteran's DD Form 214 shows that his primary specialty was a cannon crewmember and that he received the Combat Action Ribbon for a period of service when an injury occurred.  

In a case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of an in-service incurrence or aggravation shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154 (b) (West 2002).  

The Board finds that the Veteran is competent to report his complaints of back pain beginning in service.  38 C.F.R. § 3.159(a) (2) (2013); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board finds that the Veteran's statements are credible and consistent with the nature of manifestations.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care).    Shedden, 381 F.3d at 1167.

Finally, on this record, the Board finds that evidence tends to shows that the Veteran's back condition had onset during service.  He reported in the October 2005 post-deployment health assessment that he began to experience lower back pain during service.  The service treatment records also reflect continued complaints of back pain after this initial instance.  

The Veteran is competent to report his symptoms.  Layno v. Brown, 6 Vet. App. at 469.  His statements are credible because they are consistent with later complaints of back pain.  

Based on a review of the entire record, the Board finds the evidence to be in relative equipoise in shown that the current spondylolisthesis as likely as not had it clinical onset during the Veteran service in connection with a recent deployment.  Shedden, 381 F.3d at 1167.

In resolving all reasonable doubt in the Veteran's favor, service connection for the spondylolisthesis is warranted.  


ORDER

 As new and material evidence having been received to reopen the Veteran's claim of service connection for a back condition, the appeal to this extent is allowed.  

Service connection for a back disability manifested by a spondylolisthesis is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


